Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 04 March 2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the amendment cancels all of the claimed subject matter from the independent claims and inserts all new subject matter. 
For example, newly presented claim 1, while being labeled claim 1 presents entirely new limitations while cancelling all of the limitations of elected claim 1, effectively canceling prior claim 1 and presenting new claim 1. The remainder of the claim is non-elected as being drawn to an invention other than already acted upon in the 9/18/20 Non-Final Rejection. 
Newly presented claim 1 recites a fabric controller associated with an agent and a node of a data center, a service model instantiating roles that are component programs of a service application, first and second map constructs utilized by the agent to transform environmental dependencies into values administered to configuration settings of the subject role and automatically transforming to parameters of the hosting environment Whereas elected claim 1 selects a base hosting environment based on a definition of a subject role, refining and tailoring a stackable hosting environment in according with one set of map constructs and temporarily storing the refined hosting environment. Thus current amended claim 1 is unelected as claim 1 filed 7/21/20 has been elected and examined. Currently amended independent claims 12 and 20, while retaining some 

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GREGORY G TODD/Primary Examiner, Art Unit 2457